Title: To James Madison from Alexander S. Smoot (Abstract), 7 May 1805
From: Smoot, Alexander S.
To: Madison, James


7 May 1805. “Permit me to offer you my services, as a clerk in your office, to fill the vacancy, that I am informed, has been Occasioned by the resignation of Mr Crawford. I feel a confidence That I shou’d, from the long series of experience, I have had in Business of different natures, be found on trial, Competent to discharge The duties assigned me, and I pledge myself, that every exertion wou’d be used on my part, to give satisfaction, from a variety of misfortunes in trade, I have been reduced from a State of opulence to extreme poverty, and am now destitute of resources, to support an affectionate companion, and four Small children, who I can Venture to assure you, will never be ungreatful for any favors that you may be pleased Honor me with, for particulars relative to my Character, in addition to the Testimonials I had the Honor to enclose you some time past, I beg leave to refer you to The Honb Gab Duvall.”
